The Honorable Cathyrn E. Hinshaw Executive Director Arkansas Police  Fire Pension Review Board P.O. Drawer 34164 Little Rock, AR 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion regarding a member of the Forrest City Police Pension Fund. According to the facts presented with your request, this officer worked for the department for seven years before the pension system was in place. He left employment before the pension fund went into effect. He was then rehired several years later, after the fund was in place, and has been employed for the past thirteen years. The question posed is whether this individual can claim those previous seven years as credited service in the retirement system, and now retire with twenty years of service.
My research has disclosed no provision for crediting this prior service, which occurred before the creation of the local police pension fund. Arkansas Code of 1987 Annotated § 24-11-422 states that "[a]ny member of the department who has performed faithful service in the department for a period of not less than twenty (20) years shall be eligible for voluntary retirement. . . ." There is no provision for a member to make contributions for years of employment prior to the effective date of § 24-11-422. By way of contrast, there is a provision for the restoration of credited service where a former member, who has left employment, again becomes an employee of the same police department. A.C.A. § 24-11-421. In that instance, the officer "shall again become a member of the system," and the forfeited credited service is restored if all refunded amounts are returned to the fund with interest. Id. Had the legislature intended to allow credit for service rendered prior to adoption of the pension plan, it seems that a provision could easily have been included to that effect.
I am therefore constrained to conclude that the required twenty years under A.C.A. § 24-11-422 must be years of service while the officer was a member of the local fund.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh